UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-34599 TBS INTERNATIONAL PLC (Exact name of registrant as specified in its charter) Ireland 98-0646151 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Arthur Cox Building Earlsfort Terrace Dublin 2, Ireland (Address of principal executive offices) 1 353(0) 1 618 0000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large Accelerated Filer¨ Accelerated Filerx Non-accelerated Filer¨ (Do not check if a small reporting company) Smaller Reporting Filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Nox As ofNovember 9, 2010, the registrant had outstanding 16,571,865Class A ordinary shares, par value $0.01 per share, and 14,740,461 Class B ordinary shares, par value $0.01 per share. TBS INTERNATIONAL plc Form 10-Q For the Quarterly Period Ended September 30, 2010 Table of Contents Page PART I:FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets (Unaudited) as of September 30, 2010 and December 31, 2009 3 Consolidated Statements of Operations (Unaudited) for the three and nine months ended September 30, 2010 and September 30, 2009 4 Consolidated Statements of Cash Flows (Unaudited) for the nine months ended September 30, 2010and September 30, 2009 5 Consolidated Statement of Changes in Shareholders' Equity (Unaudited) for the nine monthsended September 30, 2010 6 Notes to Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3 Quantitative and Qualitative Disclosure About Market Risk 49 Item 4 Controls and Procedures 49 PART II:OTHER INFORMATION Item 1 Legal Proceedings 50 Item 1A Risk Factors 50 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3 Defaults Upon Senior Securities 52 Item 4 (Removed and Reserved) 53 Item 5 Other Information 53 Item 6 Exhibits 54 Signatures 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements TBS INTERNATIONAL PLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except shares and par value per share) (unaudited) September 30, December 31, Assets Current assets Cash and cash equivalents $ $ Restricted cash Charter hire receivable, net of allowance of $1,500 in 2010 and $1,000 in 2009, respectively Fuel and other inventories Prepaid expenses and other current assets Advances to affiliates Total current assets Fixed assets, net Goodwill Other assets and deferred charges Total assets $ $ Liabilities and Shareholders' Equity Current liabilities Debt, current portion $ $ Accounts payable and accrued expenses Voyages in progress Advances from affiliates Total current liabilities Debt, long-term portion (Note 8) Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (Note 15) Shareholders' equity TBS International plc shareholders' equity Ordinary shares, Class A, $.01 par value, 75,000,000 authorized, 16,571,865 shares issued and 16,440,162 shares outstanding in 2010 and 17,533,996 shares issued and 17,513,125 outstanding in 2009 Ordinary shares, Class B, $.01 par value, 30,000,000 authorized, 14,740,461 shares issued and outstanding in 2010 and 12,390,461 shares issued and outstanding 2009 Warrants 21 21 Additional paid-in capital Accumulated other comprehensive (loss) ) ) Retained earnings Less: Treasury stock (131,703 shares in 2010 and 20,871 shares in 2009, at cost) ) ) Total TBS International plc shareholders' equity Noncontrolling interest's equity Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements Table of Contents 3 TBS INTERNATIONAL PLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts and outstanding shares) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue Voyage revenue $ Time charter revenue Logistics revenue Other revenue Total revenue Operating expenses Voyage Logistics Vessel Depreciation and amortization of vessels and other fixed assets General and administrative Net loss on sale of vessel Total operating expenses (Loss) from operations ) Other (expenses) and income Interest expense ) Loss on extinguishment of debt ) Interest and other income (expense) 57 ) 81 ) Total other (expenses) and income, net ) Net (loss) Less: Net (loss) attributable to noncontrolling interest ) ) Net (loss) attributable to TBS International plc $ )
